Citation Nr: 1818234	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  07-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1971 and from March 1975 to June 1975.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In October 2008, the Veteran testified at a videoconference hearing before the undersigned. A transcript of this hearing is associated with the claims folder.

In January 2018, the Veteran submitted a Substantive Appeal (VA Form 9) for the denial of service connection for peripheral neuropathy of the left and right lower extremities addressed in a September 2015 rating decision and December 2017 Statement of the Case. Along with his January 2018 VA Form 9, the Veteran submitted an authorization to disclose information to the VA and a medical permit from Menard Correctional Center as evidence of a current disability of peripheral neuropathy of the lower extremities. No VA Form 8 (certification to the Board) for these issues is located in the file. The Board declines jurisdiction of these issues at this time, to complete development, including arranging for a Central Office hearing, per the Veteran's request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral shoulder disorder. The Veteran contends that he injured his shoulder in service performing heavy labor as a mechanic and that he has had shoulder pain since service.

A review of the Veteran's record indicates that he has not undergone a VA examination since February 1997. The examination did not include an opinion on the etiology of the Veteran's bilateral shoulder condition. As a result, the claim was remanded by the Board in October 2011 in order to provide the Veteran a VA examination. 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App 79 (2006).

In September 2011, the Veteran was incarcerated at Menard Correctional Center in Menard, Illinois. After multiple failed attempts by the VA to contact the correctional facility to schedule a VA examination for the Veteran, a February 2016 Board decision remanded the claim to provide the Veteran a VA examination. In its instructions, the Board directed the RO to contact the correctional facility in which the Veteran was incarcerated to arrange for the Veteran to undergo a VA examination. 

The record indicates that in March 2017, the RO sent a letter and attempted at least seven phone calls to the prison warden at Menard Correctional Center with no response. In April 2017, the Veteran wrote a letter after receiving his Supplemental Statement of the Case, dated April 4, 2017, and indicated that the VA should contact the Illinois Department of Corrections (IDOC), instead of Menard Correctional Center in order to schedule a VA examination. Nevertheless, in December 2017, the RO returned the appeal to the Board.

In light of 38 U.S.C. § 5103A(d)(2), McLendon, and the possibility that contact with the IDOC will result in the scheduling of a VA examination for the Veteran, further effort must be made to provide the Veteran with a VA examination.

Accordingly, the case is REMANDED for the following action:

1. 	Contact the IDOC or the State Department of Corrections, which is responsible for the correctional facility in which the Veteran is currently incarcerated, and attempt to arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of the Veteran's bilateral shoulder disorder. The claims folder should be made available to and reviewed by the examiner. All indicated studies and all findings should be reported in detail. The examiner should comment on the Veteran's reports regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's bilateral shoulder disorder since service, and opine as to whether it is more likely than not (50 percent or greater probability), at least as likely as not (50 percent probability), or less likely than not (less than 50 percent probability), that the Veteran's bilateral shoulder disorder was incurred during military service or is due, in whole or in part, to an event or injury during military service. 

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.	Thereafter, adjudicate the Veteran's claim. If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).  




